DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Withdrawn Claim Objections and Rejections
The objection to claim 51 (at par. 1-2 of the 10/06/2021 Office action) is withdrawn in light of applicant’s 01/06/2022 amendments, which cancel claim 51.
The rejection of claims 24-51 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite (at par. 3-4 of the 10/06/2021 Office action), is withdrawn in light of applicant’s 01/06/2022 amendments.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is POLER (US 4,540,417, Issued Sep. 10, 1985; on 01/21/2021 IDS; of record).  Poler is directed to an eye-medicating haptic.  Poler, title & abstract.  In this regard, Poler teaches an eye-medicating device (Poler, col. 1, ln. 41-43, e.g., col. 4, ln. 1-11, Fig. 10) comprising annular haptics (Poler, col. 2, ln. 11-16) with a central opening (Poler, col. 1, ln. 51-60) formed by the product of bonding three very thin plies (Poler, col. 4, ln. 1-11, Fig. 10, referring to Fig. 10, Items 60, 61 and 75), wherein the three plies contain receptors for the storage and slow releasability of medication (Poler, Fig. 10, Item 62).  The instant claims, namely independent claim 24, are drawn to an ocular insert formed of an inner structure and a drug-containing outer structure supported by the inner structure; wherein “[the] outer structure [is] supported by the inner structure, the outer structure comprising one or more tubular segments of a drug delivery matrix surrounding the circumferential length of the suture, the outer structure forming an anterior surface, a posterior surface, an inner edge, and an outer edge of the ocular insert along the circumferential length.”  In comparison to Poler, the instant claims recite an “outer structure” which “surround[s] the circumferential length of the suture” forming “an anterior surface, a posterior surface, an 7-2, 7-3 & 9-1 of applicant’s specification), WHEREAS the device of Poler features multiple plies or structures configured as a stack (Poler, Fig.'s 6-10) with no ply structure completely surrounding another ply structure.  Thus, the instant claims are distinguishable from Poler.

Conclusion
Claims 24-50 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611